Citation Nr: 1117684	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than January 26, 2004, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

The Board notes that the Veteran, on the June 2009 VA Form 9, indicated that he wanted a Board hearing in Washington, DC.  In March 2011, the Board notified the Veteran that he had been scheduled for a hearing on April 14, 2011, to be held at the Board's offices in Washington, DC.  However, the Veteran's representative responded later that month that the Veteran had mistakenly been scheduled for a Board hearing in Washington, DC, and, instead, intended to have his Board hearing conducted in Portland, Oregon.  The representative further requested that the hearing in DC be cancelled and the claim be remanded to the Portland RO so that a Travel Board hearing may be scheduled.    

Because the Veteran has clarified his hearing request and would like the opportunity to appear for a Travel Board hearing, a remand to satisfy the Veteran's hearing request is warranted.  Such hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a)), and the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700. 

The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), because a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The purpose of this REMAND is to satisfy the Veteran's hearing request.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

